MEMORANDUM OPINION
                                        No. 04-11-00770-CV

                                         David M. MARIN,
                                             Appellant

                                                   v.

                                          Ben G. MARIN,
                                             Appellee

                     From the County Court at Law No. 2, Bexar County, Texas
                                     Trial Court No. 372129
                          Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 28, 2012

DISMISSED

           Appellant David M. Marin appeals the trial court’s judgment signed September 30, 2011.

Appellant’s brief was originally due December 23, 2011. We granted appellant an extension

until January 23, 2012, to file the brief. Neither the brief nor a motion for extension of time was

filed. On February 8, 2012, we ordered appellant to file, not later than February 20, 2012, his

appellant’s brief and a written response reasonably explaining his failure to timely file the brief.

We advised appellant that if he failed to file a brief and the written response by the date ordered,
                                                                                  04-11-00770-CV


we would dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a). Appellant has

not filed a brief or the written response ordered by the court.

       We therefore order this appeal dismissed for want of prosecution. It is ORDERED that

no costs shall be assessed against appellant David M. Marin because he is indigent.



                                                       PER CURIAM




                                                 -2-